


115 HR 5427 IH: School and Student Safety Act of 2018
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5427
IN THE HOUSE OF REPRESENTATIVES

April 5, 2018
Mr. Marino introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to give a public safety and community policing grant preference for applicants prioritizing the hiring of school resource officers, and for other purposes.
 
 
1.Short titleThis Act may be cited as the School and Student Safety Act of 2018.  2.Public safety and community policing grant preference for applicants pri­or­i­tiz­ing the hiring of school resource officers (a)PreferenceSection 1701(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(c)) is amended— 
(1)in paragraph (2)(C), by striking or after the semicolon;  (2)in paragraph (3)(B), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new paragraph:  (4)from an applicant that prioritizes hiring new, additional career law enforcement officers for deployment as school resource officers and individuals for such positions who— 
(A)are— (i)veterans (as defined in section 101 of title 38, United States Code); or 
(ii)retired law enforcement officers who— (I)separated from service in good standing from service with a public agency as a career law enforcement officer; and 
(II)before such separation, served as a career law enforcement officer for an aggregate of 10 years or more; and  (B)have not been officially found to be unqualified for a position as a career law enforcement officer for reasons relating to mental health by a medical professional in a medical profession determined by the Attorney General to be qualified to make such determinations. . 
(b)Authorization of appropriationsSection 1001(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(11)) is amended— (1)in subparagraph (A), by striking the period at the end and inserting , and such sums as may be necessary to carry out part Q for fiscal year 2019 and each fiscal year thereafter.; and 
(2)in subparagraph (B), in the first sentence by striking the period at the end and inserting the following: , and 25 percent shall be made available for grants to State and local law enforcement agencies for the purposes described in section 1701(b)(12)..   